This is an appeal from an award made by the State Industrial Board. The employer was engaged in the business of shipwrecking and the claimant was employed as a foreman and laborer. The appellant raised the points that there was no coverage as the work was being done by a copartnership and that the claimant sustained his injuries on a boat in navigable waters. The work being done was wrecking two boats without machinery and for the purpose of turning them into scrap iron, and, therefore, the Workmen’s Compensation Law applied. (Matter of Jones v. International Mercantile Marine Co., 252 App. Div. 347; 277 N. Y. 640.) There was no proof of a partnership but conclusive proof that James J. Connelly, Sr., was the employer and James J. Connelly, Jr., an employee. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.